Citation Nr: 9927851	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  96-48 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left thumb 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for burn scars of the 
left arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1955 to 
February 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  The case was certified to the Board by 
the Atlanta, Georgia, VARO.


FINDINGS OF FACT

1.  The appellant has presented no medical evidence of a 
nexus between any incident of service and a left thumb 
disability.

2.  The appellant has presented no evidence of a current left 
shoulder disability.

3.  The appellant has presented no medical evidence of a 
nexus between any incident of service and the claimed left 
shoulder disability.

4.  The appellant has presented no medical evidence of a 
nexus between any incident of service and the claimed burn 
scars on the left arm.


CONCLUSION OF LAW

The claims for service connection for a left thumb 
disability, a left shoulder disability, and burn scars of the 
left arm are not well grounded and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records indicate that, at a February 1954 
examination, a vaccination scar [VS] was noted on the 
appellant's left deltoid.  Other scars were noted on the 
appellant's center back and right shoulder.

At a January 1955 examination, a vaccination scar [VS] was 
noted on the appellant's left deltoid.  Other scars were 
noted on the appellant's left forehead, left eyebrow, right 
cheek, inner left thigh, and right scapula.  The examination 
was otherwise normal.

In June 1956 the appellant was treated for a sore thumb.  X-
ray examination of the thumb was negative.  Records do not 
indicate which thumb was treated.

Service personnel records indicate that, on February 4, 1957, 
the appellant commandeered several five-gallon cans of foam 
to help extinguish a fire.

At the appellant's February 21, 1957 separation examination, 
a vaccination scar [VS] was noted on the appellant's left 
deltoid.  Other scars were noted on the appellant's right 
shoulder and center back.  The examination was otherwise 
"normal."

In July 1996 the appellant was treated as a VA outpatient for 
complaints of intermittent pain in the left hand and arm.

In September 1996 the appellant was treated as a VA 
outpatient for complaints of pain in the left thumb with 
movement.

In a September 1996 statement, the appellant stated that he 
fell onto his left side, injuring his left side and his left 
thumb, while carrying four five-gallon drums of foam to 
extinguish a fire.

In November 1996 the appellant was treated as a VA outpatient 
for complaints of left thumb pain.  He stated that he had 
injured his thumb in approximately 1955 while handling 
canisters of foam.  He stated that, at that time, he was 
treated conservatively with a splint.

The examiner noted that the appellant's proximal 
interphalangeal [PIP] joint was grossly enlarged.  The thumb 
was painful on motion.  The thumb was intact neurovascularly.  
There was no point tenderness, erythema, or effusion.

An X-ray examination revealed traumatic arthritic change at 
the metacarpal phalangeal [MP] joint of the left thumb.  The 
examiner diagnosed old arthritic metacarpal phalangeal thumb 
joint.

In a January 1997 statement, the appellant stated that, in 
approximately 1956, the appellant was working to extinguish a 
fire on a helicopter.  The appellant added that, while 
retrieving more foam, he tripped and fell.  He explained that 
he injured his left thumb and left shoulder and that his left 
arm was burned.  He stated that he received a commendation 
for his initiative in retrieving more foam.

A November 1997 VA X-ray examination of the appellant's left 
thumb showed no evidence of acute injury.  There were marked 
degenerative changes involving the first metacarpophalangeal 
joint with joint space narrow, marginal spurring, and 
subarticular sclerosis.  The soft tissues were unremarkable.  
The diagnosis was moderate to severe degenerative joint 
disease involving the first metacarpophalangeal joint.

At a February 1998 VA psychiatric examination, the appellant 
reported the he had been involved in an accident while in 
service in which he had had to contain and extinguish a fire.  
The appellant stated that he had suffered some disfigurement 
of his left thumb during the fire.

At an June 1998 revised examination report by Oscar Medina, 
M.D., the appellant stated that he must have fractured his 
thumb by falling on it during an incident in 1957 when a 
helicopter had caught fire.  The appellant explained that he 
had had pains in his thumb ever since that incident, 
especially when rain was approaching.  The appellant added 
that he resented the medical personnel in service because 
they told him to "suck it up."

In an October 1998 statement, a VA psychiatrist stated that 
the appellant was unable to pick up objects with his thumb, 
which, the appellant reported, had been injured in service 
while he was retrieving foam to extinguish a fire consuming a 
helicopter.


Analysis

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  "A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A "well grounded" claim for service connection requires 
evidence of a current disability as provided by a medical 
diagnosis; evidence of incurrence or aggravation of a disease 
or injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, a nexus, or link, 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303; Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection may also be granted on a 
secondary basis and for certain enumerated disabilities on a 
presumptive basis, see 38 C.F.R. §§ 3.307, 3.309 and 3.310, 
or alternatively, with respect to any disease, if all the 
evidence establishes that the disease was incurred in 
service, see 38 C.F.R. § 3.303(d).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. 91, 93.


1.  Left thumb disability

Competent medical evidence establishing a nexus, or link, 
between the conditions treated or diagnosed after service and 
those noted in service, is required to support a well-
grounded claim for service connection.  Whether certain 
symptoms can be said with any degree of medical certainty to 
be early manifestations of a disorder first diagnosed years 
later is a medical question requiring medical evidence for 
its resolution.  See Espiritu, 2 Vet. App. at 494-95.  In 
this case, there is no competent medical evidence linking the 
appellant's left thumb disability to any event or etiology in 
service or one year thereafter.

Although several post-service medical records indicate that 
the appellant reported that he had injured his thumb in 
service, while extinguishing the helicopter fire, mere 
transcription of lay history is not "competent medical 
evidence."  LeShore v. Brown, 8 Vet. App. 406 (1995).

In view of the foregoing facts, it is obvious that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection well grounded for a left thumb 
disability.  Caluza, 7 Vet. App. 498.  The appellant's 
contentions and statements on appeal have been carefully 
considered; however, this evidence alone cannot meet the 
burden imposed by 38 U.S.C.A. § 5107(a) with respect to the 
relationship between that disability and his service.  
Espiritu, 2 Vet. App. 492.  Although the appellant believes 
that his thumb disability is causally related to service, 
particularly to the February 1957 helicopter fire or to 
treatment for a sore thumb in June 1956, he lacks the medical 
expertise to enter an opinion regarding a causal relationship 
between his thumb disability and any claimed in-service 
onset.  See id. at 494-95.  His assertions of medical 
causation alone are not probative because lay persons (i.e., 
persons without medical expertise) are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  On the 
basis of the above findings, the Board can identify no basis 
in the record that would make the appellant's claim plausible 
or possible.  38 U.S.C.A. § 5107(a); see Grottveit, 5 Vet. 
App. at 92; Tirpak, 2 Vet. App. at 610-11; Murphy, 1 Vet. 
App. at 81.

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
his claim, including no duty to provide him with another 
medical examination.  38 U.S.C.A. § 5107(a); Rabideau, 2 Vet. 
App. at 144 (where the claim was not well grounded, VA was 
under no duty to provide the veteran with an examination).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim that is not 
well grounded, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, VARO fulfilled its obligation 
under section 5103(a) in the supplemental statement of the 
case issued in May 1997.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under section 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence that may exist 
or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997), cert. denied, __ U.S. __, No. 97-7373 
(June 22, 1998) (Section 5103(a) duty attaches only where 
there is an incomplete application that references other 
known and existing evidence).

Although VARO did not specifically state that it denied the 
appellant's service connection claim for a left thumb 
disability on the basis that it was not well grounded, this 
error was harmless.  See Edenfield v. Brown, 8 Vet. App. 384, 
390 1996 (en banc) (remedy for deciding on the merits a claim 
that is not well grounded should be affirmance, on the basis 
of nonprejudicial error, of the decision by agency of 
original jurisdiction).  Accordingly, the appellant's claim 
for service connection for a left thumb disability must be 
denied.  Edenfield, 8 Vet. App. at 390 (disallowance of a 
claim as not well grounded amounts to a disallowance of the 
claim on the merits based on insufficiency of evidence).


2.  Left shoulder disability

As indicated above, in order for service connection to be 
granted, a current disability must be present.  Rabideau, 2 
Vet. App. 141.  If a disability does not presently exist, 
then the claim is not plausible, and thus, not well grounded.  
In this instance, only the statements of the appellant 
support his claim.  The record does not confirm the presence 
of a left shoulder disability.  Mere contentions by the 
veteran, without supporting evidence of a current disability, 
do not constitute a well-grounded claim.  Rabideau, 2 Vet. 
App. at 144; King v. Brown, 5 Vet. App. 19 (1993).

Furthermore, competent medical evidence establishing a nexus, 
or link, between the conditions treated or diagnosed after 
service and those noted in service, is required to support a 
well-grounded claim for service connection.  Whether certain 
symptoms can be said with any degree of medical certainty to 
be early manifestations of a disorder first diagnosed years 
later is a medical question requiring medical evidence for 
its resolution.  See Espiritu, 2 Vet. App. at 494-95.  In 
this case, there is no competent medical evidence linking the 
appellant's claimed left shoulder disability to any event or 
etiology in service.

In view of the foregoing facts, it is obvious that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection well grounded for a left shoulder 
disability.  Caluza, 7 Vet. App. 498.  The appellant's 
contentions and statements on appeal have been carefully 
considered; however, this evidence alone cannot meet the 
burden imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  Espiritu, 2 Vet. App. 492.  
Although the appellant believes that his claimed left 
shoulder disability is causally related to service, he lacks 
the medical expertise to enter an opinion regarding his 
current medical condition or regarding a causal relationship 
between his alleged condition and any claimed in-service 
onset.  See id. at 494-95.  His assertions of medical 
causation alone are not probative because lay persons (i.e., 
persons without medical expertise) are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  On the 
basis of the above findings, the Board can identify no basis 
in the record that would make the appellant's claim plausible 
or possible.  38 U.S.C.A. § 5107(a); see Grottveit, 5 Vet. 
App. at 92; Tirpak, 2 Vet. App. at 610-11; Murphy, 1 Vet. 
App. at 81.

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
his claim, including no duty to provide him with another 
medical examination.  38 U.S.C.A. § 5107(a); Rabideau, 2 Vet. 
App. at 144 (where the claim was not well grounded, VA was 
under no duty to provide the veteran with an examination).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim that is not 
well grounded, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, VARO fulfilled its obligation 
under section 5103(a) in the supplemental statement of the 
case issued in May 1997.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under section 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence that may exist 
or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997), cert. denied, __ U.S. __, No. 97-7373 
(June 22, 1998) (Section 5103(a) duty attaches only where 
there is an incomplete application that references other 
known and existing evidence).

Accordingly, the appellant's claim for service connection for 
a left shoulder disability must be denied.  Edenfield, 8 Vet. 
App. at 390 (disallowance of a claim as not well grounded 
amounts to a disallowance of the claim on the merits based on 
insufficiency of evidence).


3.  Burn scars on the left arm

Competent medical evidence establishing a nexus, or link, 
between the conditions treated or diagnosed after service and 
those noted in service, is required to support a well-
grounded claim for service connection.  Whether certain 
symptoms can be said with any degree of medical certainty to 
be early manifestations of a disorder first diagnosed years 
later is a medical question requiring medical evidence for 
its resolution.  See Espiritu, 2 Vet. App. at 494-95.  In 
this case, there is no competent medical evidence linking the 
appellant's burn scars on the left arm to any event or 
etiology in service.

The only scar on the appellant's left arm noted in the record 
is a vaccination scar on the appellant's left deltoid.

In view of the foregoing facts, it is obvious that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection well grounded for residuals of 
concussion.  Caluza, 7 Vet. App. 498.  The appellant's 
contentions and statements on appeal have been carefully 
considered; however, this evidence alone cannot meet the 
burden imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  Espiritu, 2 Vet. App. 492.  
Although the appellant believes that his claimed scars on the 
left arm are causally related to service, specifically to the 
February 1957 helicopter fire, he lacks the medical expertise 
to enter an opinion regarding a causal relationship between 
his alleged condition and any claimed in-service onset.  See 
id. at 494-95.  His assertions of medical causation alone are 
not probative because lay persons (i.e., persons without 
medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit, 
5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  On the basis of 
the above findings, the Board can identify no basis in the 
record that would make the appellant's claim plausible or 
possible.  38 U.S.C.A. § 5107(a); see Grottveit, 5 Vet. App. 
at 92; Tirpak, 2 Vet. App. at 610-11; Murphy, 1 Vet. App. at 
81.

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
his claim, including no duty to provide him with another 
medical examination.  38 U.S.C.A. § 5107(a); Rabideau, 2 Vet. 
App. at 144 (where the claim was not well grounded, VA was 
under no duty to provide the veteran with an examination).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to claims that are not 
well grounded, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, VARO fulfilled its obligation 
under section 5103(a) in the supplemental statement of the 
case issued in May 1997.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under section 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence that may exist 
or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997), cert. denied, __ U.S. __, No. 97-7373 
(June 22, 1998) (Section 5103(a) duty attaches only where 
there is an incomplete application that references other 
known and existing evidence).

Accordingly, the appellant's claim for service connection for 
burn scars on the left arm must be denied.  Edenfield, 8 Vet. 
App. at 390 (disallowance of a claim as not well grounded 
amounts to a disallowance of the claim on the merits based on 
insufficiency of evidence).








						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connected for a left thumb disability 
is denied.

Entitlement to service connected for a left shoulder 
disability is denied.

Entitlement to service connected for burn scars on the left 
arm is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 


